

115 HR 6002 IH: School Overcrowding Reduction Act
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6002IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Crowley introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to establish a grant program for the construction of schools
			 in overcrowded areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the School Overcrowding Reduction Act. 2.School construction grant program (a)EstablishmentNot later than one year after the date of enactment of this Act, the Secretary of Education shall establish a program (in this section referred to as the Program) under which the Secretary may award grants, on a competitive basis, to qualifying local educational agencies in accordance with this section.
 (b)ApplicationsTo be eligible for a grant under the Program, a qualifying local educational agency shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require.
 (c)Grant usesGrant amounts awarded to a qualifying local educational agency under the Program shall be used for activities relating to the construction of a school facility.
 (d)Priority of awardIn selecting qualifying local educational agencies to receive a grant under the Program, the Secretary shall give priority to agencies that demonstrate that grant amounts received will be used to construct a school facility in a location that is no more than two miles from a school served by the agency in which the average class size (excluding special education classes exclusively serving children with disabilities as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) exceeds 25 students.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $10,000,000,000 for fiscal years 2019 through 2023.
 (f)Qualifying local educational agency definedIn this section, the term qualifying local educational agency means a local educational agency (as that term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) that—
 (1)is a recipient of funds under title I of such Act (20 U.S.C. 6301 et seq.); and (2)has a service area with respect to which—
 (A)the aggregate average class size (excluding special education classes exclusively serving children with disabilities as defined in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)) exceeds 23 students; or
 (B)more than 20 percent of students are assigned to a class with more than 30 students. 